Per Curiam.

Respondent was found guilty of violating Section 7203, Title 26, U.S. Code. In Columbus Bar Assn. v. Wolfe (1982), 70 Ohio St. 2d 55 [24 O.O.3d 113], Cincinnati Bar Assn. v. Mittendorf (1983), 4 Ohio St. 3d 123, and Ohio State Bar Assn. v. Loha (1983), 4 Ohio St. 3d 190, lawyers who had violated Section 7203, Title 26, U.S. Code, were suspended from the practice of law for a period of one year. We reaffirm those holdings today.
Accordingly, we order that respondent be suspended from the practice of law for one year.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J.P. Celebrezze, JJ., concur.